Citation Nr: 0805684	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from February 1970 to 
June 1973, including verified service in Vietnam from July 
1970 to July 1971.  He also had periods of active duty for 
training with the Mississippi Army National Guard from August 
1982 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
PTSD.  

In December 2007 the veteran appeared at the Jackson, 
Mississippi RO and testified by videoconference before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
The transcript of that hearing is of record.

The Board notes that in March 2002 the veteran filed a new 
claim for service connection for PTSD, which the RO denied in 
January 2003 on the grounds of no new and material evidence.  
However, the March 2002 claim was well within the appeal 
period for the October 2001 decision.  See 38 C.F.R. § 
3.156(b).  The record also contains VA PTSD treatment records 
dating from March 2002 to August 2003.  Although not received 
by the RO until December 2004, VA was under constructive 
notice of these records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body).  Since 
the veteran's new claim for PTSD was filed within the one 
year appeal period of the initial denial of his claim for 
PTSD, and in view of relevant VA treatment records compiled 
prior to the expiration of the initial appeal period, the 
Board finds the issue on appeal to be one of direct service 
connection for PTSD rather than a request to reopen a 
previously denied claim.

In a September 2007 Supplemental Statement of the Case the RO 
advised that its efforts to corroborate the death of 
Lieutenant Gantham were unsuccessful.  However, during his 
December 2007 Board hearing the veteran reiterated that the 
name of the deceased individual was GARTHMAN, not Gantham.  
The matter must therefore be remanded for further 
development.  38 C.F.R. § 3.159(c); see also M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D.  Since the case is 
being returned, the record should also be updated to include 
any recent treatment records.  38 C.F.R. § 3.159(c).  

During his December 2007 Board hearing the veteran provided 
additional details regarding his alleged in-service 
stressors.  He testified that he had been in Vietnam about a 
year at the time that the Lieutenant was killed, and that he 
was assigned to Unit 229, which he stated was an assault 
helicopter unit.  He testified that the Lieutenant, a 
helicopter pilot, was killed when a machine gun misfired; 
striking him in the chest.  He said that he and others in his 
unit were called down to the flight line, where he saw the 
Lieutenant "laying there dead."  He testified that this 
incident occurred in or around August 1970.  The Board notes 
that the U.S. Armed Services Center for Unit Records Research 
(now known as the U.S. Army and Joint Services Records 
Research Center) indicated in July 2007 that a similar 
incident occurred at Bearcat but on Feb. 13, 1971.  The RO 
should attempt to seek corroboration on remand that Garthman 
was the person killed in that incident.  He also testified 
that he gave and received fire while pulling guard duty in 
Vietnam, which he says he performed "at least once a week" 
during his entire tour in Vietnam.  

In addition to active military service events, the veteran 
testified regarding the death of a guardsman under his 
command during a period of active duty for training with the 
Mississippi Army National Guard.  He testified that the 
guardsman was retrieving rounds from a firing range when one 
such round "exploded and blew half his head off."  He 
testified that he was on active duty for training when the 
incident occurred, but was not on the scene at the time of 
the mishap.  He testified that the guardsman's body was 
already removed from the scene by the time he arrived back 
from an errand, but said that he saw little patches of hair 
and blood where the incident happened.  He testified that the 
incident happened in or around August 1984, during summer 
camp.  This incident has been corroborated by the evidence of 
record and service personnel records confirm that the veteran 
was on Active Duty for Training at the time of the incident.  

In addition to the foregoing, the veteran testified that he 
was granted Social Security disability benefits in or around 
the year 2000.  In support of his contention he submitted a 
letter from Social Security which confirms its distribution 
to the veteran of Social Security payments.  Perusal of the 
record reveals a disability award letter dated in June 2003 
from Social Security's Office of Hearings & Appeals.  
However, medical records relating to this decision are not of 
record.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007).  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request medical records compiled by the Social 
Security Administration in support of the June 2003 grant of 
disability.  Id.  Since the case is being returned a request 
should be made for any psychiatric treatment records compiled 
by the Jackson, Mississippi Veterans' Affairs Medical Center 
(VAMC) since August 3, 2007.  Id.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request psychiatric treatment records 
from the Jackson, Mississippi VAMC dating 
from August 3, 2007.  Also attempt to 
obtain any other pertinent treatment 
records identified by the veteran during 
the course of the remand, provided that any 
necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.



2.  Contact the Social Security 
Administration and request a copy of the 
medical records upon which the veteran's 
June 2003 grant of Social Security 
disability benefits are based and a copy of 
the decision granting benefits.  

3.  Contact the U. S. Army & Joint Services 
Records Research Center (JSRRC), and any 
other appropriate agency for verification of 
the death of Lieutenant GARTHMAN.  At a 
minimum, unit histories for the 1st Cavalry 
Division, 229th Assault Helicopter Battalion, 
B Company (Killer Spades) in Vietnam for the 
time period July 1, 1970, to July 9, 1971, 
must be requested.  The veteran should be 
advised that he can submit alternate forms 
of evidence to corroborate the occurrence of 
this or any of his other alleged Vietnam 
stressor events, such as newspaper articles; 
buddy statement(s) from someone who 
witnessed the incident(s) that he claims to 
have seen or who was told about it at the 
time; or some other kind of corroborative 
evidence that he may have.

The RO should prepare a report detailing the 
nature of any stressor which it finds to be 
corroborated by the record.  This report 
must include the August 1, 1984 stressor 
relating to the death of PFC Hannah.  This 
report is then to be added to the claims 
file.  

4.  Schedule the veteran for a psychiatric 
examination, to include evaluation for PTSD.  
The claims file must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  

With regard to evaluation for PTSD, the RO 
is to inform the examiner that only the 
stressor(s) which have been verified may be 
used as a basis for a diagnosis of PTSD.  If 
a diagnosis of PTSD is deemed appropriate, 
the psychiatrist should specify (1) whether 
a stressor found to be verified by the 
record was sufficient to produce PTSD; and 
(2) whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established by 
the record and found sufficient to produce 
PTSD by the examiner. 

If a diagnosis other than PTSD is returned, 
the examiner is requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability), or at least 
as likely as not (50 percent probability or 
greater) that the veteran's psychiatric 
disorder was incurred during active 
military service, or is related thereto.   

A rationale for each opinion should be set 
forth in the report provided.

5.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1), and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



